                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

CLAIRE DEAN PERRY and                             )
PAMELA VOSE, as Personal                          )
Representatives of the Estate of                  )
William Dean,                                     )
                                                  )
        Plaintiffs,                               )
                                                  ) 2:18-cv-00381-JDL
                         v.                       )
                                                  )
FIDELITY AND DEPOSIT                              )
COMPANY OF MARYLAND,                              )
                                                  )
        Defendant.                                )

                  ORDER ON DEFENDANT’S MOTION TO DISMISS

        The Plaintiffs, Claire Dean Perry, and Pamela Vose, in her capacity as

Personal Representative of the Estate of William Dean, move for judgment on the

surety bond, which was provided by Fidelity and Deposit Company of Maryland

(“Fidelity”) pursuant to 18-A M.R.S.A. § 5-611 (West 2019) for the Commissioner of

the Maine Department of Health and Human Services as the Public Guardian and

Public Conservator of William Dean (the “Department”).1 Fidelity moves to dismiss

under Fed. R. Civ. P. 12(b)(6) (ECF No. 8).                   Because Fidelity’s motion raises a

threshold issue concerning an open question of Maine law, I defer decision on

Fidelity’s motion and will, with input from both parties, certify a question to the

Maine Supreme Judicial Court.




 1  18-C M.R.S.A. § 5-710 takes effect July 1, 2019 and replaces 18-A M.R.S.A.   § 5-611 (West 2019).   The two
sections are substantively identical.
(continued next page)
                                 I. FACTUAL BACKGROUND

         The Plaintiffs’ suit arises out of the appointment of the Department as William

Dean’s temporary public conservator from September 2012 to March 2013.2 ECF No.

1-3 at 1-2. In 2013, Claire Perry, Dean’s sister, brought an action in the Maine

Superior Court in Knox County against Dean, the trustee of a family trust, the

Department, and individuals acting on behalf of the Department for alleged

mismanagement of Dean’s property during the public conservatorship. See Perry v.

Dean, 156 A.3d 742, 743 (Me. 2017) (incorporated by reference by ECF No. 1-3 at 1-

2). Pamela Vose, Dean’s cousin and then conservator, answered Perry’s complaint on

behalf of Dean and asserted cross-claims against the Department, including claims

for breach of fiduciary duty. Id. at 744. On December 3, 2015, the Maine Superior

Court entered summary judgment in favor of the Department on all of Perry and

Vose’s claims, except for Vose’s claims for breach of fiduciary duty.         Id.   The

Department appealed the denial of summary judgment on the those claims, asserting

sovereign immunity.           On March 2, 2017, the Maine Law Court held that the

Department was immune from the breach of fiduciary claims and ordered the entry

of summary judgment in favor of the Department on those claims. Id. at 748.

         Under Maine law, a public guardian or conservator is required to “give a surety

bond for the joint benefit of the wards or protected persons placed under the

responsibility of the public guardian or conservator and the State of Maine.” 18-A

M.R.S.A. § 5-611. Fidelity was the surety of the Department’s bond for Dean’s public

conservatorship, but was not a party to the state court action. In its decision, the


2   William Dean passed away in October 2016. ECF No. 1-3 ¶ 1.
                                                   2
Law Court expressly declined to determine whether sovereign immunity bars

recovery against the surety bond because the claims had been brought against the

Department and not against the bond. Dean, 156 A.3d at 747-48.

                                    II. ANALYSIS

      Fidelity makes three arguments for dismissal: (1) it is immune from liability

because a surety’s liability is dependent upon the liability of its principal, and the

Law Court ruled that the principal—the Department—has sovereign immunity; (2)

the Plaintiffs’ claims are barred by the doctrine of res judicata; and (3) Plaintiff Perry

lacks standing because a surety bond is in place for the benefit of those for whom the

Department served as conservator and Perry, as Dean’s sister, does not stand in any

relation to the bond.

      Fidelity’s assertion of immunity raises the exact question that the Law Court

identified in Perry v. Dean but declined to answer as not properly before the Court.

That question concerns whether sovereign immunity bars recovery against a surety

under § 5-611 where the principal is immune:

      Because the claims for breach of fiduciary duty were brought directly
      against the Department rather than against the bond, this appeal
      presents no occasion to reach the issue; we therefore express no opinion
      regarding sovereign immunity in an action brought against the bond
      pursuant to 18-A M.R.S. § 8-309. Further discussion would be purely
      advisory.

156 A.3d at 748. In support of its assertion of immunity, Fidelity relies on the general

rule that a surety is not liable unless the principal is liable, and that the surety may

plead any defenses that are available to the principal. See R.I. Hosp. Tr. Nat. Bank

v. Ohio Cas. Ins. Co., 789 F.2d 74, 78 (1st Cir. 1986). However, given the unique

statutory framework presented by § 5-611 which, after the decision reached in Perry
                                            3
v. Dean, requires the Department to maintain a bond under circumstances where it

is immune from liability, the general rule may not necessarily control. 156 A.3d at

747-48. This is especially true because, as the Plaintiffs note, the legislative history

of § 5-611 suggests an intent to hold the surety liable in circumstances similar to

those presented by this case. See ECF No. 11 ¶¶ 8-24.

      Perry v. Dean makes clear that whether Fidelity can assert sovereign

immunity is an open question under Maine law. This question also bears on Fidelity’s

assertion of res judicata. “The doctrine of res judicata bars re-litigation if: (1) the

same parties or their privies are involved in both actions; (2) a valid final judgment

was entered in the prior action; and (3) the matters presented for decision in the

second action were, or might have been, litigated in the first action.” Dep’t of Human

Servs. on Behalf of Boulanger v. Comeau, 663 A.2d 46, 48 (Me. 1995) (internal italics

removed). Whether res judicata bars the Plaintiffs’ claims against Fidelity depends,

in part, on whether Fidelity and the Department are in privity, which requires a

“mutual relationship . . . that establishes [a] commonality of interest.” Id. (quoting

Ne. Harbor Golf Club, Inc. v. Town of Mount Desert, 618 A.2d 225, 227 (Me. 1992)).

The extent to which the Department and Fidelity share or do not share immunity will

affect their commonality of interest.

      As recognized in Dinan v. Alpha Networks, Inc., federal-state comity is

promoted where “the state court of last resort [is] given opportunity to decide state

law issues on which there are no state precedents which are controlling or clearly

indicative of the developmental course of the state law.” 60 A.3d 792, 796 (Me. 2013)

(quoting White v. Edgar, 320 A.2d 668, 675 (Me. 1974)).          Accordingly, because

                                           4
Fidelity’s motion raises a substantial and open question of Maine law that may be

determinative of the case, I will certify that question to the Maine Supreme Judicial

Court pursuant to 4 M.R.S.A. § 57 (West 2019) and Me. R. App. P. 25 before ruling

on Fidelity’s motion to dismiss.3 The parties are ordered to confer in an effort to agree

to a stipulated proposed question or questions and file the same by February 1, 2019.

In the event the parties do not reach such an agreement, each shall file their proposed

question or questions by February 1, 2019.

                                           III. CONCLUSION

        For the foregoing reasons, it is ORDERED that (1) the parties shall make

their submissions as directed by this Order on or before February 1, 2019, and (2) the

Court’s action on the Defendant’s Motion to Dismiss (ECF No. 8) is STAYED pending

the resolution of the question or questions to be certified to the Maine Supreme

Judicial Court.

        SO ORDERED.

        Dated this 18th day of January, 2019.


                                                                      /s/ JON D. LEVY
                                                                 CHIEF U.S. DISTRICT JUDGE




 3 Fidelity’s third argument for dismissal concerning Perry’s standing to sue will not, even if accepted, dispose of
the entire case.
                                                       5
